                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


LORI G., 1                                                              Case No.: 3:18-cv-00597-AC

                                Plaintiff,
                                                                                       OPINION AND
                       v.                                                                    ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                                Defendant.


JAIMIE M. EV ANS
Evans & Evans PC
610 SW Broadway, Suite 405
Portland, OR 97205
       Of Attorney for Plaintiff,

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
District of Oregon
1000 SW Third Ave., Suite 600

MICHAEL HOWARD
Special Assistant United States Attorney
Office of the General Counsel
Social Security Administration
701 Fifth Ave., Suite 2900 MIS 221A
Seattle, WA 98104
        Of Attorney for Defendant

1
 In the interest of privacy, this opinion and order uses only the first name and the initial of the last
name of the non-governmental party in this case.
1 - OPINION AND ORDER
ACOSTA, Magistrate Judge:

       Lori G. ("Plaintiff') seeks judicial review of the final decision of the Commissioner of the

Social Security Administration ("Commissioner") denying her applications for disability

insurance benefits ("DIB") under Title II and supplemental security income ("SSI") under Title

XVI of the Social Security Act (the "Act").           This court has jurisdiction to review the

Commissioner's decision pursuant to 42 U.S.C. § 405(g). All parties have consented to allow a

Magistrate Judge to enter final orders and judgment in this case in accordance with Federal Rule

of Civil Procedure 73 and 28 U.S.C. § 636(c). (ECF No. 6.) Based on a careful review of the

record, the Commissioner's decision is REVERSED and this case is REMANDED for further

proceedings.

                                     Procedural Background

       Plaintiff applied for DIB on May 20, 2014, and SSI on October 20, 2014, alleging a

disability onset date as of October 26, 2013. Tr. 17. Her applications were denied initially and

upon reconsideration.     (Tr. 88, 97, 108, 109.)       Plaintiff requested a hearing before an

Administrative Law Judge ("ALJ"), and an administrative hearing was held on July 22, 2016. (Tr.

10, 43-87.) On March 17, 2017 an ALJ issued a decision finding Plaintiff not disabled within the

meaning of the Act. (Tr. 17-27.) The Appeals Council denied Plaintiffs request for review on

February 9, 2017, making the ALJ's decision the final decision of the Commissioner. (Tr. 1-6.)

This appeal followed.

                                       Factual Background

       Born in 1958, Plaintiff was 55 years old on the alleged onset date. (Tr. 89.) She has past

relevant work as an office manager and medical secretary. (Tr. 22, 26.) Plaintiff alleged disability




2 - OPINION AND ORDER
based upon balance issues, memory issues, depression, panic attacks, anxiety, and shakiness. (Tr.

257.)

                                       Standard of Review

        The court must affirm the Commissioner's decision if it is based on proper legal standards

and the findings are suppmied by substantial evidence in the record. Hammock v. Bowen, 879

F.2d 498, 501 (9th Cir. 1989). Substantial evidence is "more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion."

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NL.R.B., 305

U.S. 197,229 (1938)). The court must weigh "both the evidence that suppotis and detracts from

the [Commissioner's] conclusions." Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986).

"Where the evidence as a whole can support either a grant or a denial, [a comi] may not substitute

[its] judgment for the ALJ's." Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007) (citation

omitted).

        The initial burden of proof rests upon the claimant to establish disability. Howard v.

Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the claimant must demonstrate

an "inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected ... to last for a continuous period of not

less than 12 months." 42 U.S.C. § 423(d)(l)(A).

        The Commissioner has established a five-step sequential process for determining whether

a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520, 416.920.

At step one, the Commissioner determines whether the claimant is engaged in "substantial gainful

activity."   Yuckert, 482 U.S. at 140; 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, she is not

disabled.



3 - OPINION AND ORDER
       At step two, the Commissioner evaluates whether the claimant has a "medically severe

impairment or combination of impairments."          Yuckert, 482 U.S. at 140-41; 20 C.F.R. §§

404.1520(c), 416.920(c). If the claimant does not have a severe impairment, she is not disabled.

       At step three, the Commissioner determines whether the claimant's impairments, either

individually or in combination, meet or equal "one of a number of listed impairments that the

[Commissioner] acknowledges are so severe as to preclude substantial gainful activity." Yuckert,

482 U.S. at 141; 20 C.F.R. §§ 404.1520(d), 416.920(d). If so, she is presumptively disabled; if

not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

       At step four, the Commissioner determines whether the claimant can still perform "past

relevant work." 20 C.F.R. §§ 404.1520(±), 416.920(±). If the claimant can perform past relevant

work, she is not disabled; if she cannot, the burden shifts to the Commissioner.

       At step five, the Commissioner must establish the claimant can perform other work existing

in significant numbers in the national or local economy. Yuckert, 482 U.S. at 141-42; 20 C.F.R.

§§ 404. l 520(g), 4 l 6.920(g). If the Commissioner meets this burden, the claimant is not disabled.

20 C.F.R. §§ 404.1566, 416.966.

                                          ALJ's Decision

       The ALJ performed the sequential analysis, as noted above. At step one, the ALJ found

Plaintiff had not engaged in substantial gainful activity since the alleged onset date and met the

insurance requirements of the Act. (Tr. 19.) At step two, the ALJ determined Plaintiff had the

following severe impairments: dysthymic disorder/depressive disorder and anxiety disorder. (Id.)

At step three, the ALJ found Plaintiff did not have an impaitment or combination of impairments

that met or medically equaled a listed impairment. (Tr. 20.)




4 - OPINION AND ORDER
        The ALJ next determined Plaintiff had the residual functional capacity ("RFC") to perform

a full range of work at all exertional levels with the following non-exertional limitations:

                She can perform simple, routine tasks defined as no greater than
                reasoning level 2; she is able to perform work that does not require
                public contact; she is able to have occasional, superficial contact
                with co-workers and occasional contact with supervisors.

(Tr. 22.) At step four, the ALJ determined that Plaintiff was unable to perform her past relevant

work. (Tr. 25.) At step five, the ALJ found, based on the RFC and the vocational expe1i ("VE")

testimony, a significant number ofjobs existed in the national and local economy such that Plaintiff

could sustain employment despite her impairments. (Tr. 26-27.) Specifically, the ALJ found

Plaintiff could perform the jobs of "production assembler" and "assembler of electrical accessories

I." (Tr. 27.)

                                            Discussion

        Plaintiff argues the ALJ en-ed by: (1) failing to provide clear and convincing reasons for

rejecting her subjective symptom testimony; and (2) improperly rejecting the medical opinions of

James Powell, Psy.D., and Jennifer Reffel, Psychiatric Mental Health Nurse Practitioner

("PMHNP"); and (3) failing to account for her moderate limitation in concentration, persistence,

and pace in the RFC .

.L.     Plaintiffs Subjective Symptom Testimony

        Plaintiff contends the ALJ failed to provide clear and convincing reasons for rejecting her

subjective symptom testimony. To determine whether a claimant's testimony regarding subjective

pain or symptoms is credible, an ALJ must perform two stages of analysis. Trevizo v. Berryhill,

871 F.3d 664,678 (9th Cir. 2017); 20 C.F.R. §§ 404.1529, 416.929. The first stage is a threshold

test in which the claimant must produce objective medical evidence of an underlying impairment

that could reasonably be expected to produce the symptoms alleged. Molina v. Astrue, 674 F.3d


5 - OPINION AND ORDER
1104, 1112 (9th Cir. 2012); Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). At the

second stage, absent affirmative evidence that the claimant is malingering, the ALJ must provide

clear and convincing reasons for discrediting the claimant's testimony regarding the severity of

the symptoms. Carmickle v. Commissioner Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008);

Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007).

       The ALJ must make findings that are sufficiently specific to permit the reviewing court to

conclude that the ALJ did not arbitrarily discredit the claimant's testimony. Brown-Hunter v.

Colvin, 806 F.3d 487, 493 (9th Cir. 2015). Factors the ALJ may consider when making such

credibility determinations include the objective medical evidence, the claimant's treatment history,

the claimant's daily activities, and inconsistencies in testimony. 2 Ghanim v. Colvin, 763 F.3d

1154, 1163 (9th Cir. 2013); Tommasetti, 533 F.3d at 1039.

       At the hearing, Plaintiff testified that she was "let go" from her last job as a patient

coordinator for a dental office, in May 2013, for a "[l]ack of efficiency." (Tr. 54-55.) She testified

that she was unable to work due to her depression, personality disorder, anxiety, and panic attacks.

(Tr. 57.) She explained her depression caused weekly suicidal ideations, feelings of isolation and

worthlessness, crying spells, and insomnia. (Tr. 57-58.); see also (Tr. 62 (explainingherinsomnia

prevents her from sleeping at night resulting in sleeping "from early morning to mid-afternoon").)

Plaintiff testified her memory and concentration had diminished and that she difficulty finishing

tasks. (Tr. 57, 72.) She also she described difficulties in reading comprehension and doing simple

addition and subtraction. (Tr. 54.) Plaintiff testified that her anxiety manifests in the form of

physically illness. (Tr. 62.) Finally, she explained that during panic attacks she experiences



2
  The court observes that on March 28, 2016, Social Security Ruling ("SSR") 16-3p became
effective, and it eliminated the use of the te1m "credibility" and superseded SSR 96-7p.


6 - OPINION AND ORDER
dizziness, heart racing, and feels as if she cannot breathe, which sometimes causes her to vomit or

lose control of her bowels. (Tr. 62.); see also (Tr. 72 (describing multiple panic attacks in grocery

stores where Plaintiff had "leave [her] caii" behind).)

        The ALJ found Plaintiffs statements concerning the intensity, persistence, and limiting

effects of her symptoms were not entirely consistent with the medical and other evidence in the

record. (Tr. 23.) The ALJ offered two rationales for discounting Plaintiffs testimony: (1) the

record showed "notable" inconsistencies; and (2) the longitudinal record reflected that Plaintiff

had been "fairly stable" when taking medication.

        A. "Notable" inconsistencies

        The first inconsistency the ALJ found notable was Plaintiffs rep01i in June 2014 that she

had a "great childhood," but told providers in April and June 2015 that she had a "honible mother"

and did not have nurturing parents. (Tr. 23 (citing Tr. 435, 461, 486).) Nothing in the record

connects Plaintiffs purported inconsistent statements about her upbringing to her subjective

symptom testimony.      See SSR 16-3p, available at 2017 WL 5180304 at *11 (explaining

"adjudicators will not assess an individual's overall character or truthfulness", and mandating

"[a]djudicators must limit their evaluation to the individual's statements about his or her symptoms

and the evidence in the record that is relevant to the individual's impairments"); see also Russell

v. Berryhill, 2018 WL 2948560, at *3 (W.D. Wash. June 13, 2018) (rejecting ALJ's reliance on a

claimant's "inconsistent statement" to discount subjective symptom testimony) (citing SSR 16-

3p)).   Moreover, at the hearing, Plaintiff explained that the discrepancy stemmed from a

breakthrough she had made in therapy, explaining she had "peeled back the layers and ... realized

[she] suffered from trauma" in her childhood. (Tr. 68.) The ALJ's first notable inconsistency was

not a clear and convincing reason to reject her testimony.



7 - OPINION AND ORDER
        Next, the ALJ noted that Plaintiff's repmi to a treating psychiatrist that she had a "low IQ

score" was inconsistent with a "full scale IQ score of 92." (Tr. 23 (citing Tr. 438,462, 588).) For

two reasons, this was not a clear-and-convincing-reason to reject Plaintiff's subjective symptom

testimony.    First, assuming arguendo Plaintiff's self-report of having a "low IQ score" is

inconsistent with a "full scale IQ score of92," again there is nothing in the record that demonstrates

how the inconsistency is "relevant to [Plaintiff's] impairments", as required by the relevant SSR.

See SSR 16-3p, available at 2017 WL 5180304 at *11; see also Russell, 2018 WL 2948560, at *3.

Second, the court is not persuaded the statement was inconsistent. In the relevant IQ testing, the

doctor wrote that Plaintiff's "IQ Score of 92" placed her in the "30th percentile and this score

would fall in the lower part of the Average range." (Tr. 438 (emphasis added).) The ALJ may not

substitute her own opinion for that of a physician and thereby create an inconsistency; therefore,

the ALJ's rationale was invalid. See Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir 1975).

        The ALJ next asserted that Plaintiff's treating psychiatrists "rated 4er as having marked

limitations in her daily activities, but also repmi that [Plaintiff] was cooking and cleaning around

a friend's house in exchange for her room there." (Tr. 23 (citing Tr. 462, 587).) An ALJ may use

activities of daily living to discredit a claimant's testimony where the activities: (1) meet the

threshold for transferable work skills, or (2) contradict the claimant's testimony. Orn, 495 F.3d at

639. A claimant, however, need not be utterly incapacitated to receive disability benefits, and

sporadic completion of minimal activities is insufficient to suppmi a negative credibility finding.

Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001); see also Reddickv. Chater, 157 F.3d 715,

722 (9th Cir. 1998) (requiring the level of activity to be inconsistent with the claimant's alleged

limitations to be relevant to his or her credibility).

\\\\\



8 - OPINION AND ORDER
       The ALJ cited a treatment note that appeared in two separate places in the record, in which

a provider documented that Plaintiff was "living with a male friend for whom she does work

around the house and the cooking and the housecleaning." (Tr. 23 (citing Tr. 461, 587).) Plaintiff

testified at the hearing that in exchange for a room, she functions as "house sitter" for a friend who

comes home "[p]eriodically ... on a weekend ifhe has a chance." (Tr. 52.) She testified that she

attempts to do yardwork, but she explained that she frequently loses her balance and falls. (Tr.

50-53.) The ALJ does not explain and the court cannot discern how an isolated repmi of Plaintiff

cooking and cleaning contradicts her testimony under Orn, especially given her testimony about

her limited and unsuccessful attempts at yardwork. 3 Accordingly, this was not a clear and

convincing reason for rejecting Plaintiffs subjective symptom testimony.

       Finally, the ALJ noted that Plaintiff had "expressed frustration on multiple occasions at her

inability to find a job[.]" (Tr. 23.) The Commissioner cites Macri v. Chafer, 93 F.3d 540, 544

(9th Cir. 1996), and asserts that Plaintiffs "expressed frustration at her inability to find a job,

suggest[s] she felt able to look for work." Def. 's Br. 19. Marci upheld an ALJ's rejection of pain

testimony -   in conjunction with two other independent clear and convincing reasons -         where

the claimant "completed an electronics training course ... and unsuccessfully sought work in the

field." Macri, 93 F.3d at 544. The comi finds Marci inapposite here. Unlike Marci, the record

does not show that Plaintiff sought employment after the alleged onset date.               Plaintiffs



3
  In a parenthetical, the Commissioner cites Stubbs-Danielson v. Astrue seemingly in suppmi of
the ALJ's implied invocation of daily activities. 539 F.3d 1169, 1175 (9th Cir. 2008). There, the
Ninth Circuit concluded an ALJ's reliance on activities of daily living that included "cooking,
house cleaning, doing laundry, and helping her husband in managing finances" was sufficient to
reject a claimant's "mental and physical limitations." Id. at 1171-1175. Beyond citing the case,
however, the Commissioner failed to supply specific argument and the comi declines to construct
one for her. See Carmickle, 533 F.3d at 1162 n.2 ("[I]ssues not argued with specificity in briefing
will not be addressed.").


9 - OPINION AND ORDER
"frustration" regarding her inability to find a job before the alleged onset date, and "anxiety"

regarding her finances afterwards, are not akin to the claimant's situation in Marci. Moreover,

there is no indication Plaintiff had the ability to seek out or complete additional training, which

the Marci comi explicitly discussed.        This was not a clear-and-convincing-reason to reject

Plaintiff's testimony.

        Finally, the Commissioner directs the court to "mild" objective clinical findings, seemingly

asse1iing those records were inconsistent with Plaintiff's testimony.        Def.'s Br. 18.     The

Commissioner then cites a number of treatment notes in support of the asse1iion. Id. Those

treatment notes, however, were not cited by the ALJ in suppmi of her assertion that Plaintiff's

testimony was inconsistent with "mild" objective findings, and this court may not affirm an ALJ's

decision based on post hoc rationalizations. See Bray v. Comm 'r of Soc. Sec. Admin., 554 F.3d

1219, 1225 (9th Cir. 2009) ("Long-standing principles of administrative law require us to review

the ALJ' s decision based on the reasoning and factual findings offered by the ALJ-not post hoc

rationalizations that attempt to intuit what the adjudicator may have been thinking."); see also

Brown-Hunter, 806 F.3d at 494 ("[O]ur decisions make clear that we may not take a general

finding- an unspecified conflict between Claimant's testimony ... and comb the administrative

record to find specific conflicts.") (citation omitted)).

       The "notable" inconsistencies highlighted by the ALJ were not clear and convincing

reasons suppmied by substantial evidence to reject Plaintiff's testimony.

       B. Longitudinal Record

       The Commissioner asserts the ALJ properly rejected Plaintiff's testimony because the

longitudinal record reflected that Plaintiff was fairly stable when taking her prescribed

medications. As the Commissioner cmTectly notes, the "effectiveness ... of any medication [a



10 - OPINION AND ORDER
claimant] takes" is an appropriate factor for ALJs to consider in evaluating subjective symptom

testimony. 20 C.F.R. §§ 1529(c), 416.929(c) (effective June 13, 2011 through March 26, 2017). 4

See also Warre v. Comm 'r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (observing

that "[i]mpairments that can be controlled effectively with medication are not disabling"). The

Ninth Circuit, however, has repeatedly emphasized that reports of "improvement" in the context

of mental health "must be interpreted with an understanding of the patient's overall well-being and

the nature of her symptoms," explaining:

               Cycles of improvement and debilitating symptoms are a common
               occurrence, and in such circumstances, it is error for an ALJ to pick
               out a few isolated instances of improvement over a period of months
               or years and to treat them as a basis for concluding a claimant is
               capable of working. See, e.g., Holohan v. Massanari, 246 F.3d
               1195, 1205 (9th Cir. 2001) ("[The treating physician's] statements
               must be read in context of the overall diagnostic picture he draws.
               That a person who suffers from severe panic attacks, anxiety, and
               depression makes some improvement does not mean that the
               person's impairments no longer seriously affect her ability to
               function in a workplace.").

Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). Moreover, such improvement "must also

be interpreted with an awareness that improved functioning while being treated and while limiting

environmental stressors does not always mean that a claimant can function effectively in a

workplace." Id.

       The ALJ failed to consider the record in the context of the overall diagnostic picture. For

example, the first treatment note the ALJ cited came from a May 2012 appointment -        nearly a



4
  The court notes that effective March 27, 2017, the Commissioner has promulgated new
regulations for evaluating subjective symptom testimony. See Revisions to Rules Regarding the
Evaluation of Medical Evidence, 82 FR 5844-01, available at 2017 WL 168819 at *5871, *5882
(January 18, 2017). Those revisions, however, do not apply in this appeal. See Michael S. v.
Berryhill, No. 6:17-cv-01315-MC, 2019 WL 1062368, at *3 (D. Or. Mar. 6, 2019).


11 - OPINION AND ORDER
year and half before Plaintiffs alleged onset date -   in which Plaintiff was reportedly "stable on

her current regimen" of medications. (Tr. 23 (citing Tr. 403).) However, the ALJ's finding

disregards records showing Plaintiff had a "[s]ignificant decline in functioning in 2013." (Tr. 503.)

The ALJ also cited a July 2014 treatment note in which Plaintiffs mood had improved since

"tapering BuSpar and starting Lamictal." (Tr. 23 (citing Tr. 413).) The same treatment note,

however, explained Plaintiff"continue[d] to struggle with daily insomnia," and responded poorly

to medication. (Tr. 413.) Moreover, by September 2014, Plaintiff presented with "increased

anxiety" and the doctor noted that "over the past month," the improvement she had made on

Lamictal had regressed. (Tr. 455.)

        The ALJ also cited a series of treatment notes from 2016 in support of the conclusion that

Plaintiffs symptoms were "stable" or had "improved." (Tr. 23 (citing Tr. 505, 514, 519, 523,

525).) The limited improvement Plaintiff experienced, however, does not necessarily mean she

improved to the extent she that could "function effectively in a workplace." Garrison, 759 F.3d

1017.   For example, although Plaintiff repmied doing "better" dealing with people at one

dialectical behavior therapy ("DBT") session, she also reported "spiraling" when alone. (Tr. 505 .);

see also (Tr. 617 (treating provider opining that Plaintiff would be "unable to attend anything

regularly other than [her] weekly DBT group").) Indeed, two months prior to that session, Plaintiff

reported to her treating provider that "she [was] having a hard time regulating her emotions" and

that she was "crying all the time." (Tr. 518.)

        Finally, Plaintiff argues this case is analogous to Garrison in that her diagnosis '"remained

constant across all treatment records,' and the ALJ's reliance on periods of improvement failed to

provide [a] clear and convincing rationale for rejecting" her testimony. Pl.'s Op. Br. 25 (quoting

Garrison, 759 F.3d at 1018. Plaintiffs argument is well taken.



12-OPINION AND ORDER
        In sum, the ALJ failed to supply clear and convincing reasons to discount Plaintiffs

testimony and is reversed as to this issue. Garrison, 759 F.3d at 1017.

II.     Medical Opinion Evidence

        Plaintiff challenges the ALI' s weighing of the medical opinion evidence of record. In

social security cases, there are three categories of medical opinions: those that come from treating,

examining, and non-examining doctors. Holohan, 246 F.3d at 1201. "Generally, a treating

physician's opinion carries more weight than an examining physician's, and an examining

physician's opinion carries more weight than a reviewing physician's." Id. at 1202. Opinions

suppmied by explanations are given more authority than those that are not, as are opinions of

specialists directly relating to their specialties. Id.

        "If a treating or examining doctor's opinion is contradicted by another doctor's opinion, an

ALJ may only reject it by providing specific and legitimate reasons that are supported by

substantial evidence." Id. (quoting Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005); see

also Reddick, 157 F.3d at 725 ("[The] reasons for rejecting a treating doctor's credible opinion on

disability are comparable to those required for rejecting a treating doctor's medical opinion.").

"The ALJ can meet this burden by setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation thereof, and making findings." Magallanes

v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citation omitted).

        A.      Examining Psychologist: James B. Powell, Psy.D.

        Dr. Powell conducted a consultative psychological examination of Plaintiff in June 2014.

(Tr. 432-50.) Dr. Powell opined, as relevant here, that Plaintiffs depressive and panic disorders

were moderately severe and that she had marked limitations in activities of daily living as well as

social functioning. (Tr. 443, 449.) The ALJ accepted Dr. Powell's conclusions that Plaintiffs



13 - OPINION AND ORDER
depressive and panic disorders were "at least of moderate severity." However, the ALJ rejected

the doctor's marked limitation in activities of daily living, finding they were "flatly contradicted

by [Plaintiffs] ability to prepare meals and perform household chores in exchange for room at a

friend's house, as well as her demonstrated level of functioning throughout the longitudinal

record." (Tr. 24.) Other than citing to the general exhibit of Dr. Powell's examination (SF), the

paragraph discussing the opinion does not include any additional citation to the record. 5 The ALJ

also rejected the marked limitations in social functioning, noting the limitation was "not supported

by the evidence previously discussed, or by his own examination of [Plaintiff]," and the doctor's




5
  The ALJ did not discuss Dr. Powell's assessment of a marked limitation in social functioning.
On a separate page of her decision, the ALJ gave "little weight" to the September 2014 opinion of
"James Blackwell." (Tr. 25.) Citing generally to the same exhibit (SF), the ALJ wrote that "Dr.
Blackwell" opined that Plaintiff had "marked limitations in social functioning and activities of
daily living," apparently e1Toneously attributing the limitations described by Dr. Powell to a "Dr.
Blackwell." (Id.) Notably, as Plaintiff aptly articulates:

               The entire Exhibit SF is the evaluation of Dr. Powell, it is labeled as
               such in this record, and it was labeled as such in the exhibit list the
               ALJ appended to her decision ..... Exhibit SF is comprised of Dr.
               Powell's detailed summary of his examination and testing on June
               23, 2014, a 'Mental Residual Function Capacity Report' completed
               on Sept. 4, 2014, and a 'Rating of Impairment Severity Report'
               dated September 4, 2014.

Pl.'s Op. Br. 14. The Commissioner acknowledges the "September 2014 medical source statement
may have also been authored by Dr. James Powell," but asserts the ALJ sufficiently rejected the
non-existent opinion of "Dr. Blackwell.". Def.'s Br. 13-14; but see (Tr. 66 (ALJ acknowledging
Dr. Powell's opinion as exhibit SF).) Accordingly, the court finds the ALJ's lack of discussion of
Dr. Powell's opined limitation in social functioning constitutes an independent e1Tor requiring
remand. See Smolen v. Chater, 80 F.3d 1273, 1286 (9th Cir. 1996) (ALJ committed legal e1Tor by
"effectively reject[ing]" medical opinion evidence by disregarding them without comment). The
court will neve1iheless address the ALJ's rationale's for rejecting "Dr. Blackwell's" marked
limitation in social functioning in the context of evaluating whether the ALJ provided legally
sufficient reasons for rejecting Dr. Powell's opined limitations.
14 - OPINION AND ORDER
opinion that Plaintiff had suffered from "one or two" decompensation episodes was not supported

by the record.

       Inconsistency between a treating provider's opinion and a claimant's daily activities may

constitute a specific and legitimate reason to discount that opinion. Ghanim, 763 F.3d 1162 (citing

Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 600-02 (9th Cir. 1999)). Further, an ALJ

may discredit a medical opinion that is incongruent to the physician's medical records.

Tommasetti, 533 F.3d at 1041. However, to reject medical opinion evidence, an "ALJ must do

more than offer his conclusions. He must set forth his own interpretations and explain why they,

rather than the doctors,' are correct." Reddick, 157 F.3d at 725 (citing Embrey v. Bowen, 849 F.2d

418, 421-22 (9th Cir. 1988)).

       The ALJ's reasoning fell short of that standard here. For example, Dr. Powell was fully

aware of Plaintiff's limited domestic responsibilities in forming his opinion that Plaintiff had

marked limitations in activities of daily living. In the "Summary and Conclusion" section of the

doctor's report, he discussed at length Plaintiff's limited daily activities, but noted that Plaintiff

was unable to complete them when she had "bad" days, which occmTed at a minimum of twice

per week. (Tr. 443.) For the ALJ to properly reject that limitation, she was required to "set forth

[her] own interpretations and explain why [she], rather than [Dr. Powell was,] correct." Reddick,

157 F.3d at 725.

       Similarly, the ALJ's assertion that the marked limitation in social functioning was not

supported by the doctor's "own examination of [Plaintiff]" lacked adequate explanation in that the

ALJ failed to articulate an incongruity between the opinion and the doctor's findings on

examination. (Tr. 25.) Indeed, an independent review shows the limitation found ample support

in the doctor's detailed and thorough "Summary and Conclusion" section discussed above. For



15 - OPINION AND ORDER
example, the doctor noted that in the year before the assessment, Plaintiff had increased "isolating

herself' from others. (Tr. 444.); see also (Tr. 435 (noting Plaintiff stayed "away from friends and

will 'duck down' in the car if she sees a friend").)

        As for the alleged conflicts with the "longitudinal record" and "evidence previously

discussed" in the ALJ's decision, such boilerplate rejections are insufficient to reject medical

opinion evidence.    See Kennedy v. Comm 'r of Soc. Sec., No. 6:17-cv-00988-HZ, 2018 WL

2724055, at *14 (D. Or. June 6, 2018) (explaining that an ALJ must explain what specific evidence

undermines the rejection of medical opinion evidence). The lack of specificity alone is grounds

for reversal. See, e.g., id., at* 14 (holding "unspecified inconsistencies with the record as a whole"

was not a "specific, legitimate reason" to reject medical opinion); Hill v. Berryhill, No. 6:16-cv-

02387-AA, 2018 WL 588998, at *4 (D. Or. Jan. 25, 2018) (concluding ALJ's failure "to cite the

record or provide any specific evidence" in support of his assertions was not "not a permissible

basis for rejecting a medical source opinion"); Traglio v. Colvin, No. 3: 12-cv-01349-JE, 2013 WL

3809549, at *7 (D. Or. July 22, 2013) (ALJ's assertion that a medical opinion is "inconsistent with

unspecified 'treatment records' and unidentified evidence in 'the record as a whole' is not specific

enough to satisfy the less demanding standards that apply to contradicted opinions of a treating

physician"). 6




6
  The same logic applies with equal force to the Commissioner's assertion that the opinion
evidence that Plaintiff suffered between one and two episodes of decompensation was not
supported by any of the longitudinal treatment records. Def.'s Br. 13-14. The Commissioner
failed to provide supp01i for such an assertion beyond citing Dr. Powell's opinion and the ALJ's
decision, which itself - discussing a doctor who did not exist - failed to cite to the medical
record at all. This was insufficiently specific to reject the opinion evidence concluding Plaintiff
experienced between one and two episodes of decompensation.

16 - OPINION AND ORDER
       In completing his nearly twenty-page psychological evaluation, Dr. Powell administered a

battery of objective tests and provided thorough analysis and cogent conclusions. Although the

ALJ was free to reject his opinion by providing specific and legitimate rationales, the ALJ failed

to do so here. As such, the ALJ's rejection Dr. Powell's opinion is reversed.

       B. Jennifer Reffel, P MHNP

       Plaintiff asse1is the ALJ improperly rejected the opinions of PMHNP Reffel. In effect at

the time Plaintiff filed her claim, SSR 06-03p defined "acceptable medical sources" as licensed

physicians, licensed or certified psychologists, licensed optometrists, licensed podiatrists, and

qualified speech pathologists. SSR 06-03p, available at 2006 WL 2329939, at * 1 (August 9,

2006). 7 Health care providers who are not "acceptable medical sources," such as nurse

practitioners, physician's assistants, licensed clinical social workers or therapists are still

considered "medical sources" under the regulations, and the ALJ can use such "other" medical

source opinions in determining the "severity of [a claimant's] impairment(s) and how it affects [a

claimant's] ability to work." 20 C.F.R. §§ 404.1513(d), 416.913(d) (effective September 3, 2013

to March 26, 2017).

       An ALJ may not reject the competent testimony of "other" medical sources without

comment.    Stout v. Comm'r, 454 F.3d 1050, 1053 (9th Cir. 2006). To reject the competent

testimony of an "other" source, the ALJ must provide germane reasons for doing so. Molina, 674




7
  For claims filed on or after March 27, 2017, the Commissioner has rescinded SSR 06-03p,
broadened the definition of acceptable medical, and clarified that all medical sources, not just
acceptable medical sources, can provide evidence that will be considered medial opinions. 20
C.F.R. §§ 404.1502, 416.902; 82 Fed. Reg. 5844-01, available at 2017 WL 168819, at *5863,
*5873 (Jan. 18, 2017); see also Popa v. Berryhill, 872 F.3d 901, 907 (9th Cir. 2017) (as amended)
(noting that the prior version of the "Social Security regulations provide an outdated view that
consider a nurse practitioner as an 'other source"'). Those revisions, however, do not apply in this
appeal. See Michael S., 2019 WL 1062368, at *3.
17 - OPINION AND ORDER
F.3d at 1111. "Further, the reasons 'germane to each witness' must be specific." Bruce, 557 F.3d

at 1115 (citing Stout, 454 F.3d at 1054 (explaining "the ALJ, not the district court, is required to

provide specific reasons for rejecting lay testimony")).      Examples of ge1mane reasons for

discounting evidence from an "other" source include: (1) reliance on properly discounted self-

reports, Lombard v. Colvin, No. 6:13-cv-530-MC, 2015 WL 1477993, at *3 (D. Or. Mar. 31,

2015); (2) inconsistency with medical evidence, see Bayliss, 427 F.3d at 1218; or (3) inconsistency

"with the claimant's activities," Chappelle v. Berryhill, No. 6:16-CV-00444-SB, 2017 WL

2399581, at *9 (D. Or. June 2, 2017) (citations omitted).

       PMHNP Reffel treated Plaintiff throughout 2015 and 2016. See (Tr. 503, 518, 529, 540,

546, 558, 566.) In June 2016, the nurse completed a "Mental Impairments Questionnaire" supplied

by Plaintiffs attorney. (Tr. 615-20.) PMHNP Reffel assessed Plaintiff had major depressive and

anxiety disorder as well as borderline personality disorder, and assessed a cunent Global

Assessment of Functioning 8 ("GAF") score of 70. (Tr. 615.) In response to a question as to

whether Plaintiff had a "low I.Q. or reduced intellectual functioning," the nurse answered in the

affirmative and explained her opinion was based on 2014 "neuropsych testing" that indicated




8
  The Ninth Circuit has noted that GAF scores are relevant to the disability assessment because
they are "a rough estimate of an individual's psychological, social, and occupational functioning
used to reflect the individual's need for treatment." Garrison, 759 F.3d at 1003 n.4. According
to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders ("DSM-IV"),
a GAF between 61 and 70, such as Plaintiffs, indicates "some mild symptoms (e.g., depressed
mood and mild insomnia) [or] some difficulty in social, occupational, or school function (e.g.,
occasional truancy, or theft within the household), but generally functioning pretty well, has some
meaningful interpersonal relationships." DSM-IV at 32 (emphasis removed). However, the Ninth
Circuit fmiher noted that "GAF scores, standing alone, do not control determinations of whether
a person's mental impairments rise to the level of a disability[.]" Garrison, 759 F.3d at 1003 n.4.;
see also Skelton v. Comm'r of Soc. Sec., No. 06:13-cv-01117-HZ, 2014 WL 4162536, at *11 (D.
Or. Aug. 18, 2014) (explaining that the fifth and most recent edition of the DSM abandoned the
GAF scale for several reasons, including "its lack of conceptual clarity" and "questionable
psychometrics in routine practice").
18 - OPINION AND ORDER
Plaintiff had an IQ below 100. (Tr. 617.) The nurse further opined that because of her impairments

Plaintiff would be "unable to attend anything regularly other than [her] weekly DBT group." (Id.)

As relevant here, the nurse opined that Plaintiff had extreme limitations, which the Questionnaire

defined as "no useful ability to function in this area," in maintaining attendance and being punctual,

as well as completing a normal workday without interruptions from psychological symptoms. (Tr.

617-18.)

       The ALJ gave PMHNP Reffel' s opinion little weight for two reasons relevant to the court's

analysis: (1) the nurse opined Plaintiff had a "low IQ," but testing demonstrated Plaintiff had a

full-scale IQ of 92; and (2) the opined extreme limitations were inconsistent with Plaintiff's GAF

score of 70. (Tr. 25.)

       The ALJ's first reason is not supported by the record. As noted previously, Dr. Powell's

testing revealed Plaintiff had a full-scale IQ score of 92, and the doctor specifically explained that

such a score placed her in the "30th percentile and ... would fall in the lower part of the Average

range." (Tr. 438 (emphasis added).) Similarly, a review of PMHNP Reffel's opinion demonstrates

that she understood a low IQ to be a score below 100. See (Tr. 617.) Again, the ALJ may not

manufacture an inconsistency by creating a semantical distinction that effectively substitutes her

own opinion for that of a medical professional, see Day, 522 F.2d at 1156, especially given that

both medical professionals who opined on the matter thoroughly supported their conclusions that

Plaintiff's IQ score was low.

       The ALJ's second rationale, however, was sufficiently specific and germane to reject

PMHNP Reffel's opinion. The ALJ reasoned that Plaintiff's "current" GAF score of 70 was

inconsistent with the extreme limitations the nurse assessed. This inconsistency was a sufficiently

specific and germane reason to give little weight to PMHNP Reffel's opinion. See Bayliss, 427



19 - OPINION AND ORDER
F.3d. at 1218. Plaintiff contends that the ALJ did not consider other evidence in the record,

including varying GAF scores and performance on mental status exams that arguably support an

alternative interpretation of the evidence. Pl.' s Op. Br. 16-17. However, when presented with

conflicting evidence, the ALJ is responsible for "resolving conflicts in medical testimony, and for

resolving ambiguities." Garrison, 759 F.3d at 1009 (citation omitted); see also Batson, 359 F.3d

at 1193 (holding that variable interpretations of the evidence are insignificant if the

Commissioner's interpretation is a rational reading of the record).

       In sum, the ALJ supplied specific and germane reasons supported by substantial evidence

for giving little weight to PMHNP Reffel's opinion. The ALJ is affirmed as to this issue.

       RFC Formulation

       Plaintiff contends that the RFC determination failed to account for the ALJ' s finding of a

moderate limitation regarding "concentration, persistence, or pace" at step three. Pl.' s Op. Br. 31;

see also Tr. 21-22. Mental impairments are evaluated at steps two and three of the five-step

sequential evaluation process, using the special psychiatric review technique.          20 C.F.R. §§

404.1520a(a), 416.920a(a) (effective June 13, 2011 through January 16, 2017).              Using that

technique, the ALJ first rates the degree of functional limitation resulting from a claimant's

impairments, then determines the severity of those impairments. 20 C.F.R. §§ 404.1520a(b),

416.920a(b). Functional limitations are determined by assessing the functional areas of: (1) daily

living activities; (2) social functioning; (3) concentration, persistence, or pace; and (4) episodes of

decompensation. 20 C.F.R. §§ 404.1520a(c), 416.920a(c). After the functional limitations are

determined, the ALJ determines if the severity of the impairment meets or equals a listed

impairment. 20 C.F.R. §§ 404.1520a(d), 416.920a(d). If the impairment does not meet or equal a




20 - OPINION AND ORDER
listing, the ALJ must then assess the claimant's mental RFC.          20 C.F.R. §§ 404.1520a(e),

416.920a( e).

       The ALJ found that Plaintiff had moderate difficulties in concentration, persistence, and

pace at step thee. (Tr. 21.) This Court has previously addressed this issue and found that when an

ALJ makes a finding of moderate limitations in concentration, persistence, or pace at step three,

those limitations must be accounted for in the RFC assessment. Saucedo v. Colvin, No. 6:12-cv-

02289-AC, 2014 WL 4631225, at *17-18 (D. Or. Sept. 15, 2014) (failure to include limitations

regarding concentration, persistence, or pace in the RFC is reversible en-or if the ALJ found such

limitations at step three); see also Lubin v. Comm 'r Soc. Sec. Admin., 507 Fed. Appx. 709, 712

(9th Cir. 2013) ("The ALJ must include all restrictions in the [RFC] determination ... including

moderate limitations in concentration, persistence, or pace"). However, an "ALJ's assessment of

a claimant adequately captures restrictions related to concentration, persistence, or pace where the

assessment is consistent with restrictions identified in the medical testimony." Stubbs-Danielson

v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008); see also Brinkv. Comm 'r of the Soc. Sec. Admin.,

343 Fed. Appx. 211,212 (9th Cir. 2009) (holding that an "ALJ's findings must be consistent with

the restrictions supported in the medical testimony").

       In Stubbs-Danielson, the claimant's physician found she had "slow pace, both in thinking

& actions," but concluded she was able to "can-yout simple tasks" nonetheless. Id. at 1173. The

ALJ then incorporated the limitations into a restriction of "simple tasks" in the RFC. Id. at 1174.

On appeal, the claimant argued that the limitations in the RFC did not fully incorporate the

claimant's limitations in pace as described by the medical evidence. The Ninth Circuit disagreed

and found that the ALJ's RFC adequately considered the physician's findings and "translated" the




21 - OPINION AND ORDER
claimant's restrictions regarding concentration, persistence, or pace "into the only concrete

restrictions available to him ... [the] restriction to 'simple tasks."' Id.

        Plaintiff argues that, unlike the medical evidence relied upon in Stubbs-Danielson, "no

medical expe1i translated Plaintiff's moderate limitations in concentration, persistence or pace into

a functional capacity to perform 'simple, routine tasks."' Pl.'s Br. 32. The Commissioner asserts

that "the opinions to which the ALJ gave some weight support her assessment of Plaintiff's

limitations." Def. 's Br. 17. The Commissioner then lists evidence the ALJ arguably could have

cited to supp01i translating Plaintiff's limitations in concentration, persistence, or pace into a

"simple, routine tasks" limitation. That reasoning, however, was not miiculated by the ALJ in her

decision, and therefore is not a proper basis to affirm the ALJ. See Bray, 554 F.3d at 1225; see

also Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003) ("We are constrained to review the

reasons the ALJ asserts."). In other words, the ALJ's decision did not "identify" a concrete

restriction from a medical provider the ALJ translated into a specific RFC limitation as required

by Stubbs-Danielson and the Commissioner may not supply one post hoc.

       Accordingly, as the ALJ found that Plaintiff had a moderate limitation regarding

"concentration, persistence, or pace" at step three, she was required to account for that limitation

in Plaintiff's RFC. Osenbrock v. Apfel, 240 F.3d 1157, 1163-65 (9th Cir. 2001) (limitations

supported by substantial evidence must be incorporated into the RFC and, by extension, the

dispositive hypothetical question posed to the VE). By failing to incorporate all of Plaintiff's

limitations into the RFC and, by extension, the dispositive hypothetical question posed to the VE,

the ALJ's conclusion lacks evidentiary supp01i. Robbins, 466 F.3d at 886; see also Matthews v.

Shala/a, 10 F.3d 678, 681 (9th Cir. 1993) ("If a vocational expert's hypothetical does not reflect

all the claimant's limitations, then the expe1i's testimony has no evidentiary value to support a



22 - OPINION AND ORDER
finding that the claimant can perform jobs in the national economy.") (internal citation omitted).

This case must therefore be remanded.

       Remedy

       When a court determines the Commissioner e1Ted in some respect in making a decision to

deny benefits, the court may affirm, modify, or reverse the Commissioner's decision "with or

without remanding the cause for a rehearing." Treichler v. Commissioner, 775 F.3d 1090, 1099

(9th Cir. 2014) (quoting 42 U.S.C. § 405(g)). In dete1mining whether to remand for further

proceedings or immediate payment of benefits, the Ninth Circuit employs the "credit-as-true"

standard when the following requisites are met: (1) the ALJ has failed to provide legally sufficient

reasons for rejecting evidence, (2) the record has been fully developed and further proceedings

would serve no useful purpose, and (3) if the improperly discredited evidence were credited as

true, the ALJ would be required to find the Plaintiff disabled on remand. Garrison, 759 F.3d at

1020. Even if all of the requisites are met, however, the court may still remand for fu1iher

proceedings, "when the record as a whole creates serious doubt as to whether the claimant is, in

fact, disabled[.]" Id. at 1021.

       Here, the first element of the credit-as-true standard is satisfied, as the ALJ failed to supply

a clear-and-convincing rationale to discredit Plaintiffs testimony, en-ed in failing to provide

legally sufficient reasons for rejecting the opinion of Dr. Powell, and failed to account for

Plaintiffs moderate limitation in concentration, persistence, and pace in the RFC. However, the

Court finds further proceedings would be useful.         As the Ninth Circuit has explained, the

"touchstone for an award of benefits is the existence of a disability" rather than an ALJ' s enor.

Brown-Hunter, 806 F .3d at 495 (citations omitted). Although the ALJ provided legally insufficient

reasons to reject evidence, the overarching enors with the ALJ's analysis stemmed from a lack of



23 - OPINION AND ORDER
specificity with her reasoning, not necessarily a lack of evidence in the record. See Sandford M

v. Comm 'r, Soc. Sec. Admin., No. 6:17-cv-0571-AC, 2018 WL 6817048, at *7 (D. Or. Oct. 17,

2018) (remanding a step two of the credit-as-true analysis because "the ALJ's enors stemmed from

a lack of specificity with her reasoning, not a lack of available contrasting evidence in the record"),

adopted, 2018 WL 6816994 (D. Or. Dec. 26, 2018). On remand, the ALJ should examine the

record and either accept Plaintiffs testimony and the medical opinion evidence or supply legally

sufficient reasons for their rejection. If on remand the ALJ again rejects Plaintiffs testimony or

the medical opinion evidence, she should cite specific evidence in the record for doing so.

                                             Conclusion

       The Commissioner's decision denying Plaintiffs applications for SSI and DIB is

REVERSED and this case is REMANDED for further proceedings consistent with this opinion.

       IT IS SO ORDERED.

       DATED this /31ay of September, 2019.




                                                          United States Magistrate Judge




24 - OPINION AND ORDER
